Order entered November          8 , 2012



                                               In The
                                       Court of Zippeafo
                              jriftb Miotritt of Mexati at Maw;
                                        No. 05-12-00696-CR

                              GUSTAVO RENE CASTILLO, Appellant

                                                 V.

                                 THE STATE OF TEXAS, Appellee

                          On Appeal from the Criminal District Court No. 7
                                       Dallas County, Texas
                               Trial Court Cause Nos. F09-58463-Y

                                             ORDER
        The Court GRANTS court reporter Sharon Hazlewood's motion for extension of time to

file the reporter's record.

        We ORDER Ms. Hazlewood to file the reporter's record within FIFTEEN DAYS from

the date of this order.